     Case 1:17-cr-00237-DAD-BAM Document 35 Filed 05/29/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561
 5   Fax: 559-487-5950
 6   Attorneys for Defendant
     BRYAN SWILLIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00237-DAD-BAM

12                       Plaintiff,                STIPULATION AND ORDER TO
                                                   CONTINUE SENTENCING
13   vs.
                                                   DATE: October 5, 2020
14   BRYAN SWILLIS,                                TIME: 10:00 a.m.
                                                   JUDGE: Hon. Dale A. Drozd
15                       Defendant.

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the sentencing hearing in the above-captioned matter now set for June

20   22, 2020, at 10:00 a.m. may be continued to October 5, 2020 at 10:00 a.m.

21          Mr. Swillis entered a guilty plea on May 29, 2018 and subsequently was ordered released

22   to be transported to the Delancey Street Foundation in San Francisco, California. See Dkt. #22,

23   23, 24. On March 6, 2020, the Court signed the parties’ stipulation setting the matter for

24   sentencing on June 22, 2020, at 10:00 a.m., and referred the matter to probation for the

25   preparation of the presentence investigation report. See Dkt. #33. As of the date of this filing,

26   Mr. Swillis remains at Delancey Street and is in good standing.

27          The parties are asking to continue this matter as probation is in need of additional time to

28   interview Mr. Swillis and to complete the presentence investigation report. The proposed date
     Case 1:17-cr-00237-DAD-BAM Document 35 Filed 05/29/20 Page 2 of 2


 1   and time is a mutually agreeable date and time for the parties. As this is a sentencing hearing, no

 2   exclusion of time is necessary.

 3
 4                                                         Respectfully submitted,

 5                                                         McGREGOR SCOTT
                                                           United States Attorney
 6
 7   Dated: May 29, 2020                                   /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
 8                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
 9
10                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
11
12   Dated: May 29, 2020                                   /s/ Reed Grantham
                                                           REED GRANTHAM
13                                                         Assistant Federal Defender
                                                           Attorney for Defendant
14                                                         BRYAN SWILLIS

15
16
17                                               ORDER

18          The court has reviewed and considered the stipulation of the parties to continue the

19   sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named

20   defendant currently scheduled for June 22, 2020 at 10:00 a.m., is continued to October 5, 2020,

21   at 10:00 a.m.

22
     IT IS SO ORDERED.
23
        Dated:       May 29, 2020
24
                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                     -2-
